OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on June 23, 1954.
On November 27, 1978, the respondent pleaded guilty to the crime of grand larceny in the second degree, a class D felony (see Penal Law, § 155.35). On January 15, 1979 the respondent was sentenced to a definite term of six months’ imprisonment.
Pursuant to subdivision 4 of section 90 of the Judiciary Law, the respondent ceased to be an attorney and counselor at law in this State upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The clerk of *339this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
Mollen, P. J., Damiani, Titone, Suozzi and Martuscello, JJ., concur.